Edmonds, J.
It is not a matter of course to order alimony on bills for separation merely. The court must be satisfied that an allowance would be proper, and that some provision is necessary in order to protect the wife and allow her a full opportunity to establish her just rights. On the other hand, care must be taken lest her being allowed the means of carrying on the suit may be used for bad purposes. The bill does not complain of any infidelity on the part of the husband, nor that he ill treated his wife while they lived together. It merely complains that he refuses to support her, and in that way has abandoned her. On the other hand, he alleges in his answer, which is sworn to for the purposes of this motion, that she abandoned him, drove him from her, concealed herself from *65him, and did not return to him for any other purpose than merely to compel him to support her in a state of separation. For aught that appears, she may at any moment return to her husband and live with him, and be supported by him, and that without any suggestion, even, that she would incur any hazard of ill treatment from him. To allow a wife alimony under-such circumstances would be to encourage married women to disregard their conjugal duties. The motion must therefore be denied.